Citation Nr: 0929391	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  08-13 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 
1959.  He also had subsequent service in the Air Force 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2007, a statement of the case was issued in April 2008, and a 
substantive appeal was received in April 2008.

In February 2009, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.


FINDING OF FACT

The weight of the competent medical evidence is at least in a 
state of equipoise regarding the question of whether the 
Veteran's left hip degenerative joint disease, status post 
total replacement is related to service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the Veteran's 
favor, service connection is warranted for left hip 
degenerative joint disease, status post total replacement.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
left hip disability, status post total replacement, which he 
contends is a result of an in-service injury.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

In this case, the Veteran contends that he is entitled to 
service connection for left hip disability, status post total 
replacement, as a result of an injury incurred during active 
duty.

Service treatment records show that the Veteran was seen on 
one occasion for a left arm injury after falling down stairs 
from a radar tower in January 1958.  The Veteran was 
diagnosed with a slight hairline fracture of the medial 
radius.  The Veteran's arm was placed in a plaster cast, from 
his humerus to carpals, and given medication and a sling.

Private treatment records, dated from September 2006 to 
February 2007, document that the Veteran reported left hip 
pain since July 2006.  Results from an October 2006 MRI 
showed multiple abnormalities of the left hip, including type 
I avascular necrosis, and incomplete intertrochanteric 
fracture, and extensive edema; left hip arthritis; edema in 
the acetabulum superiorly and laterally; severe spondylosis 
of the lower lumbar spine; and no significant abnormalities 
of the right hip.  In December 2006, the Veteran underwent 
left total hip arthroplasty with press-fit acetabular cuff 
and femoral prosthesis.  The Veteran's postoperative 
diagnosis was degenerative joint disease of the left hip.

The Veteran submitted a private medical opinion dated in 
February 2008.  The doctor stated that the Veteran's 
avascular necrosis certainly could have been a result of when 
he fell off of a radar tower in 1958 and broke his left arm 
and injured his left hip.

In November 2008, the Veteran underwent a VA medical 
examination in connection with this appeal.  The Veteran 
reported that in 1958 he fell ten feet off of a radar tower 
and injured his left arm and left hip.  He reported that he 
complained of his left hip condition, but that this condition 
was ignored and instead he was only treated for his fractured 
left arm.  The Veteran stated that he did not recall having 
any hip pain since the injury until 2006.  The Veteran denied 
any other trauma to his left hip that would have caused his 
current condition.  The examiner found the Veteran to have 
avascular necrosis and left hip arthritis due to an 
incomplete intertrochanteric fracture.  The examiner 
diagnosed the Veteran with left hip degenerative joint 
disease with total hip replacement.  The examiner concluded 
that the Veteran's current left hip disability with his 
replacement was less likely than not due to his fall in 
service in 1958.  The examiner based his opinion on the lack 
of complaints of left hip problems until 2006, and the lack 
of a bone scan to rule out osteoporosis as the causative 
effect of the fracture.

The doctor who provided the Veteran's February 2008 private 
medical opinion wrote a second medical opinion, dated August 
2008.  The doctor stated that the Veteran's avascular 
necrosis most likely did come from his 1958 fall from a radar 
tower.  The doctor stated that the Veteran certainly could 
have gotten a subchondral hemorrhage from the fall, which led 
to cartilage damage and degenerative joint disease.  The 
doctor believed that the Veteran's in-service injury 
eventually necessitated hip replacement.  The doctor opined 
that the changes that happened to the Veteran's left hip take 
decades to develop, thus explaining the long delay from his 
in-service injury to his hip replacement.

During a February 2009 hearing, the Veteran provided 
testimony about his claimed left hip disability.  The Veteran 
testified that in January 1958 he fell approximately ten feet 
off of a radar tower and landed on his left side, and 
fractured his left ulna.  The Veteran stated that he has not 
suffered another injury to his left hip which would have 
caused his current condition.  The Veteran reported that an 
MRI from October 2006 showed that he had an incomplete, 
unhealed fracture of the left hip.  The Veteran further 
testified that the VA examiner from a June 2006 examination 
(for a different disability) found that degenerative joint 
disease could be expected from his in-service injury.  [The 
Board notes that the Veteran underwent a VA examination in 
June 2006 for his claimed left arm/wrist disability.  The 
examiner's opinion was that the Veteran's degenerative joint 
disease of the left wrist was at least as likely as not 
linked to his January 1958 in-service injury, which caused a 
fracture to the medial radius, given that it is quite likely 
to expect degenerative changes of the joint to occur over 
time after this type of injury.]  The Veteran also stated 
that the May 2008 VA examination was inadequate because the 
examiner did not determine the etiology of his left hip 
condition.

Analysis

The Board finds that there is at least a reasonable doubt 
with regard to the initial question of whether the Veteran 
suffered a left hip injury during service.  The service 
treatment records document that the Veteran was seen on one 
occasion after falling off of a radar tower.  This service 
record only refers to an injury of the left arm.  However, 
the Veteran told the May 2008 VA examiner that he landed on 
his left side and that he told service medical personnel 
about left hip pain at the time, but they focused on his 
fractured left arm.  As to the Veteran's claim, his essential 
contention is that he was injured during service, and that 
his current disability resulted from such injury.  The 
Veteran is competent to describe falling from a radar tower, 
and he is also competent to testify as to his experience of 
hip pain at that time.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002).  After observing the Veteran at the Board 
hearing, the Board finds no reason to doubt his credibility.  
The Board also believes it reasonable to assume that the 
Veteran might well have injured his left hip if he landed on 
his left side as he has testified.  The Board therefore finds 
as a preliminary matter that the Veteran did suffer a left 
hip injury during service.  The question now becomes whether 
his current left hip disability is causally related to the 
inservice injury. 

Post-service medical records diagnose the Veteran with 
degenerative joint disease of the left hip, and document that 
he has undergone total left hip arthroplasty.  The February 
2008 private medical opinion stated that the Veteran's 
avascular necrosis most likely resulted from his 1958 fall 
from a radar tower, which eventually required hip 
replacement.  The opinion accounted for the length of time 
from the Veteran's in-service injury and his current left hip 
condition.  The May 2009 VA opinion, however, goes against a 
finding of a link to service.  The VA examiner focused on the 
length of time with no documented left hip complaints.  The 
Board is thus presented with two opposing medical opinions.  
This fact alone, however, does not place the evidence into 
equipoise.  Both opinions appear to be supported by a 
reasonable rationale.  

The Board believes the pivotal item of evidence is the June 
2006 opinion of a VA examiner with regard to the left wrist 
disability (for which service connection has been granted).  
The June 2006 opinion is essentially to the effect that it is 
likely to expect that degenerative changes will occur in a 
joint over time after such an injury.  This opinion, although 
pertaining to a different joint, is consistent with the 
February 2008 private medical opinion which cited the same 
rationale in suggesting that the left hip disability also 
developed over time.  Although the preponderance of the 
evidence is certainly not in the Veteran's favor, the Board 
is unable to find that the preponderance of the evidence is 
against the Veteran's claim.  The medical evidence appears to 
be in a state of equipoise regarding a nexus to service.  
Consequently, the benefit-of-the-doubt rule applies, and 
service connection for left hip disability is warranted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Veterans Claims Assistance Act of 2000

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
Board also notes that two RO letters, dated in September 2007 
and October 2007, informed the Veteran of the manner in which 
disability ratings and effective dates are assigned.  Should 
the Veteran disagree with the RO's actions in this regard in 
effecting the grants of service connection, he may always 
initiate an appeal with a timely notice of disagreement.


ORDER

Entitlement to service connection for left hip degenerative 
joint disease, status post total replacement is warranted.  
The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


